     Case 2:20-mc-00324-TLN-AC Document 12 Filed 01/28/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                         No. 2:20-mc-00324 TLN AC
12                        Plaintiff,
13           v.                                         ORDER
14    BART WAYNE VOLEN,
15                        Defendant.
16

17          This miscellaneous case was filed by the United States of America as an application for

18   writ of garnishment. ECF No. 1. The clerk of court issued a writ of continuing garnishment on

19   December 30, 2020. ECF No. 4. Defendant, the judgment debtor, was given instructions

20   explaining how to request a hearing and the information that defendant must provide before any

21   such hearing. ECF No. 5. The United States of America served plaintiff with a form to claim

22   exemptions (ECF No. 7-4) and a form to request a hearing (ECF No. 7-7).

23          Plaintiff has filed a request for hearing that does not contain the necessary information.

24   ECF No. 11. It is hereby ORDERED that:

25                1. Because the request for hearing is deficient, it is DENIED without prejudice;

26                2. Plaintiff may file a new request for hearing within 14 days of this order. The

27                   request must (1) identify the specific statutory exemption(s) that defendant claims,

28                   and (2) provide supporting documentation. The request for hearing form must be
                                                        1
     Case 2:20-mc-00324-TLN-AC Document 12 Filed 01/28/21 Page 2 of 2


 1               submitted together with an exemption form. Plaintiff shall refer to instructions and
 2               documents previously served upon him by the United States of America and the
 3               Clerk of Court, referenced above.
 4   DATED: January 27, 2021
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
